Citation Nr: 0807553	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-00 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1953 to December 
1954 and thereafter was in the Michigan National Guard.  He 
died in  February 2005.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2005 decision of the VARO in 
Albuquerque, NM, that denied the claim for nonservice-
connected burial benefits.



FINDINGS OF FACT

1.  The veteran was not discharged or released from active 
service for a disability incurred in or aggravated in the 
line of duty.

2.  At the time of the veteran's death in 2005, service 
connection was not in effect for any disability, he was not 
in receipt of pension or compensation benefits, a claim for 
such benefits was not pending, and he was not in a VA 
facility or en route thereto.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial 
benefits have not been met. 38 U.S.C.A. §§ 2302, 2303 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.160, 3.1605 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claim Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duties to notify and 
assist claimants in substantiating claims for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).

In this case, the material facts are not in dispute, and 
whether the claim may be allowed under the law is the issue 
at hand.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when the law, and not the 
underlying facts or development of the facts, is dispositive 
in a matter, the VCAA can have no effect on the appeal.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002) (where the 
law as mandated by statute, and not the evidence, is 
dispositive, the VCAA is not applicable); Smith v. Gober, 14 
Vet. App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA not applicable where law, not threshold 
evidence, is dispositive); see also VAOPGCPREC 5-2004.  The 
Board therefore finds that no action is necessary under the 
VCAA and that the case is ready for appellate review.

Law and Regulations

The term "burial benefits" means payment of money toward 
funeral and burial expenses.  A burial allowance is payable 
under certain circumstances to cover the burial and funeral 
expenses of a veteran and the expense of transporting the 
body to the place of burial.  See 38 U.S.C.A. § 2302; 38 
C.F.R. § 3.1600. 

If a veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be 
paid. See 38 C.F.R. § 3.1600(a).

If a veteran's death is not service connected, entitlement is 
based upon satisfying certain conditions.  Burial benefits 
will be granted if at the time of death, the veteran was in 
receipt of pension or compensation (or but for the receipt of 
military retirement pay would have been in receipt of 
compensation).  

Burial benefits will also be paid if the veteran had an 
original or reopened claim for either benefit pending at the 
time of death, and (i) in the case of an original claim, 
there is sufficient evidence of record to have supported an 
award of compensation or pension effective prior to the date 
of death, or (ii) in the case of a reopened claim, there is 
sufficient prima facie evidence of record on the date of 
death to indicate that the deceased would have been entitled 
to compensation or pension prior to date of death.

In addition, burial benefits may be granted if the deceased 
was a veteran of any war or was discharged or released from 
active military, naval, or air service for a disability 
incurred or aggravated in line of duty, and the body of the 
deceased is being held by a state (or a political subdivision 
of a state) and the Secretary determines (i) that there is no 
next of kin or other person claiming the deceased veteran's 
body, and (ii) there are not available sufficient resources 
in the veteran's estate to cover burial and funeral expenses.  
See 38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600(b).

VA will also provide for payment of burial expenses, in 
certain cases, when the veteran dies from nonservice- 
connected causes or properly hospitalized by VA.  See 38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600(c). 

Further, VA will pay for a plot or internment allowance, in 
certain cases, when the veteran served during a period of war 
and is buried in a state veterans' cemetery or the veteran 
was discharged from service for disability incurred or 
aggravated in the line of duty.  See 38 U.S.C.A. § 2302; 38 
C.F.R. § 3.1600(f). 

Expenses are also payable if the veteran died while traveling 
pursuant to VA authorization and at VA expense for the 
purpose of examination, treatment, or care. See 38 C.F.R. § 
1605(a).

VA law also provides that when any person who had a status 
under any law in effect on December 31, 1957, which afforded 
entitlement to burial benefits dies, the burial allowance 
will be paid, if otherwise in order, even though such status 
does not meet the service requirements of 38 U.S.C.A. Chapter 
23. 38 U.S.C.A. § 2305; 38 C.F.R. § 3.954 (2007).

The provisions of 38 U.S.C.A. § 2305 and 38 C.F.R. § 3.954 
were drafted as "saving clauses" to preserve the eligibility 
of persons entitled to burial benefits, after changes to the 
laws governing the benefits were made in the Veterans 
Benefits Act of 1957.

In a precedent opinion, legally binding on VA and the Board, 
the General Counsel of VA held that the "saving provisions" 
do not exempt veterans with wartime service prior to January 
1, 1958, from the current eligibility requirements. 
VAOPGCPREC 9-03.  The General Counsel held that 38 U.S.C.A. § 
2305 preserves rights individuals had under laws in effect on 
December 31, 1957, based on their status as members of 
particular units or organizations that fell within the scope 
of the laws defining classes of individuals potentially 
eligible under Chapter 23 of Title 38.  The General Counsel 
stated specifically that veterans with wartime service prior 
to January 1, 1958, are not exempted by Section 2305 from the 
amendments to eligibility criteria for nonservice-connected 
burial and funeral allowance currently codified in 38 
U.S.C.A. § 2302(a) by the Omnibus Budget Reconciliation Act 
of 1981, Public Law No. 97-35, which eliminated wartime 
service as a basis of eligibility.

Analysis

At the time of his death, the veteran was not in receipt of 
VA pension or compensation.  On the basis of the law as 
determined by the General Counsel of VA, the requirements for 
payment of nonservice-connected burial benefits under 38 
C.F.R. § 3.1600(b) have not been met.

The appellant has noted that he was cremated and buried in a 
veteran's cemetery in Kentucky, with a military graveside 
service.  The Board appreciates this and his honorable 
service, but it is irrelevant to her basic entitlement to 
burial benefits under VA law.

In sum, with respect to entitlement to nonservice-connected 
death burial benefits, the law is dispositive of the matter.  
It is undisputed that the veteran was not discharged or 
released from active service for a disability incurred or 
aggravated in the line of duty, and at the time of his death 
in 2005, service connection was not in effect for any 
disability, he was not in receipt of pension or compensation, 
a claim for service connection benefits was not pending, and 
he was not in a VA facility or enroute thereto.  The death 
certificate shows that he died of multiple myeloma with 
atherosclerotic coronary vascular disease contributing to the 
cause of death, at a non-hospital facility.  Accordingly, 
there is no legal basis for a grant of nonservice-connected 
burial benefits, and the claim must be denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected burial benefits is 
denied.
 

____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


